DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on December 29, 2020 has been entered.
Claims 1, 8 and 15 have been amended.
Claims 1-20 have been examined and are pending.

Examiner Interview
In the interview conducted on January 12, 2021, Examiner notified Applicants that an updated search was performed in response to the AFCP submission and that the search yielded the reference US 8074213 B1 - hereinafter "Holtz". In the mapping section below, Examiner has applied Holtz to the amendments filed on 12/29/20, in combination with the previously cited art of Lee and Brinker.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1, 3, 4, 6, 8, 10, 11, 13, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140108451 A1 - hereinafter "Lee", in view of US 8074213 B1 - hereinafter "Holtz", and in view of US 8490184 B2 - hereinafter "Brinker".

With respect to claim 1, Lee teaches,
A computer-implementable method for management of software applications used on a device of a business entity comprising: - Fig. 6.
determining if software applications are needed for the device through an application interface gateway (DEAL) - "A user using an electronic device capable of communication, for example, a terminal such as a smart phone and a smart television (TV), may download a desired application using an app store client installed in the electronic device." [0033]. "Referring to FIG. 6, a search word with respect to an application desired by a user may be input into an app store client (DEAL), in operation 610. In operation 620, the app store client may access an application search apparatus." [0076]; Fig. 6
performing application program interface (API) calls for needed software applications from one or more sources - "A query word may be generated based on the input search word, and whether an application corresponding to the query word, for example, the application desired by the user, is stored in a storage unit of the application search apparatus may be verified, in operation 630." [0077]; Fig. 6. "Conversely, when the desired application is not stored in the storage unit, an interoperation with a plurality of app stores (sources) may be performed, in operation 640." [0079]. "When the application search apparatus interoperates with the plurality of app stores, the query word associated with the application may be distributed to The application search apparatus or an application search server may interoperate with a plurality of app stores, by calling predefined APIs 510, for example...an API 530 to verify whether an application is present..." [0074]; Fig. 5; customized to the device; - "The user may select the desired application in the result of the search conducted for the application, and download the application to the smart device, for example, the smart phone, and the smart TV." [0070]. Logically, the application would be compatible with the particular device.
fetching the needed software applications from the one or more sources through communication channels established by the API calls; and - "When the desired application is present in the integrated result, the corresponding application may be downloaded, in operation 680." [0083]. "The application search apparatus or an application search server may interoperate with a plurality of app stores, by calling predefined APIs 510, for example...an API 540 to download an application..." [0074]
Lee does not explicitly teach an application interface gateway (DEAL) monitored and provided updates by a software application management system;
However, in analogous art for software deployment, Holtz teaches:
"One example of a type of software application that often needs to be updated across different computers in an enterprise is Enterprise Data Management (EDM) software. EDM software performs various operations related to data management in an enterprise environment, such as data backups and data storage." (col. 1:26-31)
although in other embodiments the methods described herein may be used to automatically update various other types of software applications." (col. 3:3-7; Fig. 2)
"For example, the update manager server 114 (software application management system) may be operable to monitor activity of the EDM software 160 executing on the client computers 112 and may only initiate the software updates when the EDM software 160 is not busy performing other functions." (col. 6:21-25)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Lee with Holtz's teachings because doing so would provide Lee's system with the ability to automatically update a software application deployed on a plurality of client computers, as suggested by Holtz (Abstract).
Lee et al. do not explicitly teach authenticating fetched software applications prior to installing on the device.
However, in analogous art for software deployment, Brinker teaches:
"The program verification mechanism 125 may thus be used to verify a downloaded computer program before it is installed using the digital signature (as in the prior art), and may also be used to periodically check the computer program after it is loaded." (col. 7:23-27)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Lee and Holtz with Brinker's teachings because doing so would provide Lee/Holtz's system with the ability to enable a powerful program verification mechanism that eliminates a point of potential vulnerability to hackers, as suggested by Brinker (col. 7:27-30).

With respect to claim 8, Lee teaches,
A system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations for improved management of software applications used on a device of a business entity and comprising instructions executable by the processor and configured for:
These limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 15, Lee teaches,
A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for:
These limitations are rejected for the same reasons given for analogous claim 1.

With respect to claims 3 and 10, Brinker teaches,
wherein the sources include third-party provider marketplaces. - "The application search apparatus or an application search server may interoperate with a plurality of app stores, by calling predefined APIs 510, for example...an API 530 to verify whether an application is present..." [0074]; Fig. 5

With respect to claims 4, 11 and 17, Brinker teaches,
wherein the authenticating is performed of the fetched software applications by signature comparison, certificate comparison, or a combination of signature and certificate comparison. - "The program verification mechanism 125 may thus be used to verify a downloaded computer program before it is installed using the digital signature (as in the prior art), and may also be used to periodically check the computer program after it is loaded." (col. 7:23-27; Fig. 3 #330)

With respect to claims 6, 13 and 19, Brinker teaches,
receiving updates as to the software applications. - "Many computer programs now offer online updates via the internet. A person's computer may periodically check a website for updates to a specific computer program, and when an update is found, the update may be automatically downloaded." (col. 1:4-8)

Claims 2, 7, 9, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Holtz and Brinker, and in view of US 6789215 B1 - hereinafter "Rupp".

With respect to claims 2, 9 and 16, Lee et al. do not explicitly teach,
wherein the determining is based on components, hardware, software, and applications specific to the business entity implemented by the device and fetching the needed software applications includes bundled software applications specific to the components, hardware, software, and applications.
However, in analogous art for software deployment, Rupp teaches:
"A configuration and option window is generated to the user of the computer 112. The configuration and option window may be in the form of the user interface of FIG. 2. Although, other configuration and option windows may be used. The configuration and option window identifies the hardware and software configuration of the computer 112, specifies the software packages and the versions of the software packages that currently are installed on the computer, lists other software packages that may be installed or upgraded on the computer, and generates a select box or other selection mechanism so that a user of the computer can select whether to install or upgrade additional software packages." (col. 5:61-6:6; Fig. 2) The configuration information can be associated with a business intranet (col. 2:26-29 & 5:27-31).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Lee, Holtz and Brinker with Rupp's teachings because doing so would provide Lee/Holtz/Brinker's system with the ability to facilitate the upgrading and installation of software, as suggested by Rupp (col. 1:38-42).

With respect to claims 7, 14 and 20, Lee et al. do not explicitly teach,
generating a customized repository of an inventory of components, hardware, software, and applications specific to the business entity that implement the needed software applications, wherein the determining is based on the inventory of components, hardware, software, and applications.
However, in analogous art for software deployment, Rupp teaches:
"A configuration and option window is generated to the user of the computer 112. The configuration and option window may be in the form of the user interface of FIG. 2. Although, other configuration and option windows may be used. The configuration and option window identifies the hardware and software configuration of the computer 112, specifies the software packages and the versions of the software packages that currently are installed on the computer, lists other software packages that may be installed or upgraded on the computer, and generates a select box or other selection mechanism so that a user of the computer can select whether to install or upgrade additional software packages." (col. 5:61-6:6; Fig. 2) The configuration information can be associated with a business intranet (col. 2:26-29 & 5:27-31).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Lee, Holtz and Brinker with Rupp's teachings because doing so would provide Lee/Holtz/Brinker's system with the ability to facilitate the upgrading and installation of software, as suggested by Rupp (col. 1:38-42).

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Holtz and Brinker, and in view of US 20060026304 A1 - hereinafter "Price".

With respect to claims 5, 12 and 18, Lee et al. do not explicitly teach,
generating a review report of the software applications installed on the device, wherein the review report includes updates over time.
However, in analogous art for software deployment, Price teaches:
"Upon success or failure of the update, or at any other interval, the coordinating PC updates its record of the device status. In addition to maintaining the current list of software installed on each device, it can also maintain an update history and allow the user to easily "roll back" to an earlier version if the new version has undesirable characteristics (instability, incompatibility, changes in user operation, security flaws, etc.) "[0034]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Lee, Holtz and Brinker with Price's teachings because doing so would provide Lee/Holtz/Brinker's system with the ability to enable timely product support, as suggested by Price [0011].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720.  The examiner can normally be reached on M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192